DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Prabhakar et al. (US20210211975)(hereinafter Prabhakar).

Per claim 1, Prabhakar discloses a method, comprising: performing registration with a Public Land Mobile Network (PLMN) over a first radio access technology (RAT) access type and a second RAT access type by a user equipment (UE) in a 5G system (5GS) (paragraphs 0169 and 0170, i.e. PLMNs may be standalone, but are also often interconnected with a fixed system such as the public switched telephone network (PSTN). A PLMN typically includes several cellular technologies like GSM/2G, UMTS/3G, LTE/4G, and/or 5G/NR and/or public network integrated NPN, which may be a network slice instance of a regular PLMN, where UEs which are only authorized to access regular PLMN services, and UEs which may simultaneously access both NPN services as well as PLMN services); obtaining a first allowed-network slice selection assistance information (NSSAI) for the first RAT access type and a second allowed NSSAI for the second RAT access type (paragraphs 0215 and 0216, i.e. during every mobility registration update, the UE and network may renegotiate the list of allowed NSSAIs. For 
Per claim 2, Prabhakar discloses the method of Claim 1, wherein the first or the second allowed-NSSAI is obtained (paragraph 0215, i.e. allowed NSSAIs)  via a registration accept or a configuration update command message from the PLMN (paragraph 0200, i.e. when the AMF 708 receives a registration request from a UE 712 located in an eSNPN and the NMF 706 may accept the query and map eSNPNs for UE 712. The list of eSNPNs may then be retrieved by AMF 708, which may transmit the eSNPN list to the UE 712 as part of the Registration Accept [RA] message) .
Per claim 3, Prabhakar discloses the method of Claim 1, wherein the PDU session establishment request is sent with a request type information element (IE) set to "MA PDU request" (paragraph 0216 and 0224, i.e. the UE may send a packet data unit (PDU) session establishment request with an S-NSSAI (containing the NPN NSI), and may also provide an HPLMN mapping for this S-NSSAI, where new parameters (or parameter values) may be added to the S-NSSAI IE for NPN and A UE supporting simultaneous connectivity to an SNPN and a PLMN may perform network selection as applicable for 
Per claim 4, refer to the same rationale as explained in claim 3, however see paragraph 200, when the AMF 708 receives a registration request from a UE 712 located in an eSNPN, the AMF 708 may query the NMF 706 to validate the credentials and retrieve the eSNPN list for UE 712. The NMF 706 may accept the query and map eSNPNs for UE 712. The list of eSNPNs may then be retrieved by AMF 708, which may transmit the eSNPN list to the UE 712 as part of the Registration Accept (RA) message. In order for the RA message to carry the eSNPN list, a new "eSNPN" information element (IE) may be added to the RA message).
Per claim 5, Prabhakar discloses the method of Claim 1, wherein the UE establishes the MA PDU session over the first RAT access type and the second RAT access type in a single step (paragraph 0170, i.e. UEs which may simultaneously access both NPN services as well as PLMN services).
Per claim 6, Prabhakar discloses the method of Claim 1, wherein the UE establishes the MA PDU session over the first RAT access type and the second RAT access type in two separate steps (paragraph 0170, only authorized to access PLMN only services and only authorized to access NPN services).
Per claim 7, refer to the same rationale as explained in claim 1 (see paragraph 0124 for transmitter, for UE device, Fig 2).
Per claim 8, refer to the same rationale as explained in claim 2.
Per claim 9, refer to the same rationale as explained in claim 3.
Per claim 10, refer to the same rationale as explained in claim 4.
Per claim 11, refer to the same rationale as explained in claim 7, transmitting a PDU session modification request to upgrade the PDU session to a multi-access (MA) PDU session in the 5GS.,see paragraph 0204, i.e. one or more SNPNs may be added to the eSNPN/ReSNPN list stored in the NMF. The AF 1108 may instruct (e.g. request) the NMF 1106 to add new SNPN(s) to the eSNPN/ReSNPN list (1110). The NMF 1106 may acknowledge the request and add the new SNPN(s) to the eSNPN/ReSNPN list, and send a response to AF 1108 indicative of the list having been updated (1112). The AMF 1104 may send a configuration update command to UE 1102.

Per claim 13, refer to the same rationale as explained in claim 3.
Per claim 14, refer to the same rationale as explained in claim 4.
Per claim 15, Prabhakar discloses the method of Claim 11, wherein the first RAT is 3GPP and the second RAT is non-3GPP (paragraph 0141, i.e. cellular RATs may be collectively considered as representative of a first [form/type of] RAT, while Wi-Fi communications may be considered as representative of a second RAT) .
Per claim 16, refer to the same rationale as explained in claim 11.
Per claim 17, refer to the same rationale as explained in claim  11, see paragraph 0152, for controllers and paragraph 0124 for transmitter).
Per claim 18, refer to the same rationale as explained in claim 2.
Per claim 19, refer to the same rationale as explained in claim 3.
Per claim 20, refer to the same rationale as explained in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647